DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 06/27/2022 are acknowledged and have been fully considered. Claims 1-69 and 81-88 are canceled; claim 70 has been amended; claims 89-113 have been added; claims 89-113 have been withdrawn. Claims 70-80 and 89-113 are now pending, and claims 70-80 are under consideration.
The previous objections to claim 70 have been withdrawn, in light of the amendments to the claim.

Applicant's arguments have been fully considered, and they are persuasive. Specifically, Applicant asserts on pages 12-14 of the remarks that it would be improper to maintain any of the prior art rejections of independent claim 70 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0261261 to Straub, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0369709 to Choi, under 35 U.S.C. 103 as being unpatentable over Choi alone, and under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0192559 to Laimboeck et al. in view of the amendments to the claim because none of Straub, Choi, and Laimboeck discloses, or renders obvious, a “primary exhaust port […] configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle.”
Therefore, the previous prior art rejections rejections of independent claim 70 have been withdrawn. However, a new rejection of claim 70 is now made under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,875,455 to Hashimoto et al. Also, claim 70 is now rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement due to the improper introduction of “new matter” via the amendments filed 06/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 70-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 70 has been amended to recite that “wherein the primary exhaust port is configured to selectively operate in the open configuration when the internal combustion engine is operating at power, and to operate only in the closed configuration when the internal combustion engine is operating at idle” in lines 6-11. Page 11 of the remarks filed 06/27/2022 indicate that “[support] for the amendments can be found in at least paragraphs [0095]-[0097] of the patent application as originally filed.” 
¶ 0095-0097 of Applicant’s originally-filed specification state that:
“When the engine 100a is operating at idle, the throttle 18 located in the intake system is closed. This reduces the volume of the air-fuel mixture AF flowing into the combustion chamber 2 to a minimum, and controls the air-fuel charge AF received by the combustion chamber 2 for each revolution of the engine 100a. The exhaust port 10 leading away from the combustion chamber 2 is sized for larger volumes of exhaust gas emitted when the throttle 18 is open. When the engine 100a is operating at idle, exhausting post combustion gas through the exhaust port 10 potentially leads to inefficient scavenging, as the dimensions of the exhaust port are such that part of the next air-fuel charge AF may be drawn through the exhaust port also. This leads to a reduced pressure in the combustion chamber 2. A lower than optimal pressure leads to inefficient combustion, and hence increased levels of unburnt hydrocarbon emissions. 
“The exhaust valve 22 is therefore shut when the engine 100 is at idle in order to close off the exhaust port 10 leading from the combustion chamber 2. Post combustion exhaust gases E instead exit the combustion chamber 2 during the power stroke via the secondary port 24 operating as a secondary exhaust port 24. The transfer or secondary exhaust valve 34 is open. The secondary exhaust port 24 has a cross-sectional profile that is smaller than the cross-sectional profile of the primary exhaust port 10. Dimensions of the secondary exhaust port 24 are optimised for the scavenging process when the engine is operating at idle. This maintains combustion chamber pressure at a higher level than if the primary exhaust port 10 were to be used, and hence assists in maintaining the efficiency of the engine 100a and regulating unburnt hydrocarbon emission levels and the presence of unburnt fuel in the exhaust gases. 
When the engine is at power (not shown in FIG. 3), the throttle 18 is open, and exhaust gases E exit the combustion chamber through the primary exhaust port 10. The primary exhaust valve 22 is open, and the secondary exhaust or transfer valve 34 is closed so that the secondary exhaust port 24 is not used.”
As best understood by the examiner, ¶ 0095-0097 of Applicant’s originally-filed specification describe that the exhaust port 10 can be closed when the engine 100 is at idle; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes a “primary exhaust port […] configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle.” (emphasis added)
For example, ¶ 0013 of Applicant’s originally-filed specification states that: “During an engine cycle the two-way port may have a shorter open duration than the open duration of the exhaust port. When the engine is operating at idle, the two-way port can be configured to convey exhaust gas away from the combustion chamber where the exhaust port operation of the two-way port has a shorter open duration than the exhaust port to compensate for the excessive time available for incoming fuel to short circuit. With the engine operating at power, the exhaust port may have a larger open duration compared to the two-way port to enable efficient scavenging. When the engine is operating at power, the two-way port can operate as transfer port to provide a source of fresh air into the combustion chamber, where the two-way port shorter open duration can provide pressure drop in the combustion chamber to enable flow of fresh air into the combustion chamber as opposed to exhaust gases out of the combustion chamber.” (emphasis added)
Also, for example, ¶ 0014 of Applicant’s originally-filed specification states that: “During an engine cycle, the exhaust port may open prior to the two-way port. This enables pressure drop in the combustion chamber when the engine is operating at idle.” (emphasis added)
Therefore, as best understood by the examiner, Applicant’s originally-filed specification differently discloses that the primary exhaust port is configured to operate in the open configuration when the internal combustion engine is operating at idle, such that the “primary exhaust port […] configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle” in lines 6-11 of claim 1 is not described because a primary exhaust port that is configured to operate in the open configuration when the internal combustion engine is operating at idle cannot be considered a primary exhaust port that is configured to operate only in the closed configuration when the internal combustion engine is operating at idle. Also, see claims 72 and 73 which each depends from claim 70 and respectively recite “wherein during an engine cycle the secondary exhaust port has a shorter open duration than an open duration of the primary exhaust port” and “wherein during an engine cycle the primary exhaust port opens prior to the secondary exhaust port.” Therefore, it appears that Applicant has improperly introduced “new matter” via the amendments to claim 70, such that the claim now fails to comply with the written description requirement.
Claims 71-80 are dependent from claim 70, such that claims 71-80 also include the “new matter” recited by claim 70, such that claims 71-80 are also rejected for at least the same reasons that claim 70 is rejected, as discussed in detail directly above with respect to claim 70.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 70-74, 76 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,875,455 to Hashimoto et al. (hereinafter: “Hashimoto”).
With respect to claim 70, Hashimoto teaches an internal combustion engine (E) comprising: at least one piston (2) configured to reciprocate within a combustion chamber (4), wherein the combustion chamber has: a primary exhaust port [for example, in a first interpretation: 6a & 18a together (as shown by Fig. 2); alternatively, for example, in a second interpretation: 18a (as shown by Fig. 2); alternatively, for example, in a third interpretation: 6a & 30a together (as shown by Fig. 5 in view of at least Col. 11, lines 17-29); alternatively, for example, in a fourth interpretation: 30a (as shown by Fig. 5 in view of at least Col. 11, lines 17-29); alternatively, for example, in a fifth interpretation: 6a, 30a & 18a together (as shown by Fig. 5); alternatively, for example, in a sixth interpretation: 18a (as shown by Fig. 5)] having an open configuration for carrying exhaust gas away from the combustion chamber and a closed configuration wherein exhaust gas cannot pass through the primary exhaust port, wherein the primary exhaust port is configured to selectively operate in the open configuration when the internal combustion engine is operating at power, and to operate only in the closed configuration when the internal combustion engine is operating at idle [for example, in the first and second interpretations, it is apparent from at least Figs. 1-4 in view of at least Col. 4, line 60 – Col. 8, line 13 that: (1) exhaust gas is carried through the “primary exhaust port” at times when both of a first exhaust valve 8a and an exhaust shutter valve 19 are opened (e.g., “open configuration for carrying exhaust gas away from the combustion chamber”) including at times when the internal combustion engine E is operating at power (e.g., “the primary exhaust port is configured to selectively operate in the open configuration when the internal combustion engine is operating at power”), and (2) exhaust gas cannot pass through the “primary exhaust port” at other times when at least one of the first exhaust valve 8a and the exhaust shutter valve 19 is closed (e.g., “closed configuration wherein exhaust gas cannot pass through the primary exhaust port”), and (3) exhaust gas cannot pass through the “primary exhaust port” due to the exhaust shutter valve 19 being closed throughout the internal combustion engine E operating at idle (e.g., “the primary exhaust port is configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle”); alternatively, for example, in the third and fourth interpretations, it is apparent from at least Figs. 1 & 5-7 in view of at least Col. 8, line 14 – Col. 9, line 11 & Col. 11, lines 17-29 that: (1) exhaust gas is carried through the “primary exhaust port” at times when both of the first exhaust valve 8a and the exhaust shutter valve 19 are opened (e.g., “open configuration for carrying exhaust gas away from the combustion chamber”) including at times when the internal combustion engine E is operating at power (e.g., “the primary exhaust port is configured to selectively operate in the open configuration when the internal combustion engine is operating at power”), and (2) exhaust gas cannot pass through the “primary exhaust port” at other times when at least one of the first exhaust valve 8a and the exhaust shutter valve 19 is closed (e.g., “closed configuration wherein exhaust gas cannot pass through the primary exhaust port”), and (3) exhaust gas cannot pass through the “primary exhaust port” due to the exhaust shutter valve 19 being closed throughout the internal combustion engine E operating at idle (e.g., “the primary exhaust port is configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle”); alternatively, for example, in the fifth and sixth interpretations, it is apparent from at least Figs. 1 & 5-7 in view of at least Col. 8, line 14 – Col. 9, line 11 that: (1) exhaust gas is carried through the “primary exhaust port” at times when both of the first exhaust valve 8a and the exhaust shutter valve 19 are opened (e.g., “open configuration for carrying exhaust gas away from the combustion chamber”) including at times when the internal combustion engine E is operating at power (e.g., “the primary exhaust port is configured to selectively operate in the open configuration when the internal combustion engine is operating at power”), and (2) exhaust gas cannot pass through the “primary exhaust port” at other times when at least one of the first exhaust valve 8a and the exhaust shutter valve 19 is closed (e.g., “closed configuration wherein exhaust gas cannot pass through the primary exhaust port”), and (3) exhaust gas cannot pass through the “primary exhaust port” due to the exhaust shutter valve 19 being closed throughout the internal combustion engine E operating at idle (e.g., “the primary exhaust port is configured […] to operate only in the closed configuration when the internal combustion engine is operating at idle”)]; and a secondary exhaust port [for example, in the first and second interpretations: 6b or 18b or 6b & 18b together (as shown by Fig. 2); alternatively, for example, in the third, fourth, fifth and sixth interpretations: 6b or 30b or 6b & 30b together (as shown by Fig. 5)] configured to convey exhaust gas away from the combustion chamber when the primary exhaust port is in the closed configuration (apparent from at least Figs. 1-7). 

With respect to claim 71, Hashimoto teaches the internal combustion engine according to claim 70, wherein the secondary exhaust port has a smaller cross-sectional profile than a cross-sectional profile of the primary exhaust port (for example, in the first and second interpretations, it is apparent from at least Fig. 2 that the “secondary exhaust port” includes a first definable cross-sectional profile that is shown to be at least approximately circular and the “primary exhaust port” includes a second definable cross-sectional profile that is shown to be approximately rectangular along a length of the “primary exhaust port” and is relatively larger than the first definable cross-sectional profile of the “secondary exhaust port”; alternatively, for example, in the third, fourth, fifth and sixth interpretations, it is apparent from at least Fig. 5 that the “secondary exhaust port” includes a first definable cross-sectional profile that is shown to be at least approximately circular and the “primary exhaust port” includes a second definable cross-sectional profile that is shown to be approximately rectangular along a length of the “primary exhaust port” and is relatively larger than the first definable cross-sectional profile of the “secondary exhaust port”). 

With respect to claim 72, Hashimoto teaches the internal combustion engine according to claim 70, wherein during an engine cycle the secondary exhaust port has a shorter open duration than an open duration of the primary exhaust port (for example, with respect to the first and second interpretations: it is apparent from Figs. 2-4 in view of at least Col. 5, line 60 – Col. 8, line 13 that the “secondary exhaust port” is open for a shorter duration than a duration that the “primary exhaust port” is open in an operating state of the internal combustion engine E in which the exhaust shutter valve 19 is opened, by virtue of the first exhaust valve 8a closing after a second exhaust valve 8b closes, subsequent to each of the first exhaust valve 8a and the second exhaust valve 8b opening simultaneously; alternatively, for example, with respect to the third and fourth interpretations: it is apparent from Figs. 4-7 in view of at least Col. 8, line 14 – Col. 9, line 11 & Col. 11, lines 17-29 and at least claims 9 & 11, that the “secondary exhaust port” is open for a shorter duration than a duration that the “primary exhaust port” is open in an operating state of the internal combustion engine E in which the exhaust shutter valve 19 is opened, by virtue of the first exhaust valve 8a opening prior to when a second exhaust valve 8b opens and the first exhaust valve 8a closing after the second exhaust valve 8b closes; alternatively, for example, with respect to the fifth and sixth interpretations: it is apparent from Figs. 4-7 in view of at least Col. 8, line 14 – Col. 9, line 11 and at least claims 9 & 11, that the “secondary exhaust port” is open for a shorter duration than a duration that the “primary exhaust port” is open in an operating state of the internal combustion engine E in which the exhaust shutter valve 19 is opened, by virtue of the first exhaust valve 8a opening prior to when a second exhaust valve 8b opens and the first exhaust valve 8a closing after the second exhaust valve 8b closes). 

With respect to claim 73, Hashimoto teaches the internal combustion engine according to claim 70, wherein during an engine cycle the primary exhaust port opens prior to the secondary exhaust port (for example, with respect to the third and fourth interpretations: it is apparent from Figs. 5-7 in view of at least Col. 8, line 14 – Col. 9, line 11 & Col. 11, lines 17-29, that the “secondary exhaust port” opens after the “primary exhaust port” in an operating state of the internal combustion engine E in which the exhaust shutter valve 19 is opened, by virtue of the first exhaust valve 8a opening prior to when a second exhaust valve 8b opens; alternatively, for example, with respect to the fifth and sixth interpretations: it is apparent from Figs. 5-7 in view of at least Col. 8, line 14 – Col. 9, line 11, that the “secondary exhaust port” opens after the “primary exhaust port” in an operating state of the internal combustion engine E in which the exhaust shutter valve 19 is opened, by virtue of the first exhaust valve 8a opening prior to when a second exhaust valve 8b opens). 

With respect to claim 74, Hashimoto teaches the internal combustion engine according to claim 70, wherein the primary and secondary exhaust ports open into the combustion chamber at a first end of the combustion chamber (apparent from the one of Figs. 1, 2 & 5). 

With respect to claim 76, Hashimoto teaches the internal combustion engine according to claim 70, wherein the primary exhaust port has an primary exhaust valve (8a) selectively movable between a closed position in which the primary exhaust port is closed and an open position in which the primary exhaust port is open (apparent from at least Figs. 1-4 or Figs. 1 & 5-7), and the secondary exhaust port has a secondary exhaust valve (8b) selectively movable between a closed position in which the secondary exhaust port is closed and an open position in which the secondary exhaust port is open (apparent from at least Figs. 1-4 or Figs. 1 & 5-7), the primary exhaust valve and the secondary exhaust valve are configured such that when the primary exhaust valve is open the secondary exhaust valve is closed and vice versa (apparent from at least Figs. 1-4 or Figs. 1 & 4-7). 

With respect to claim 80, Hashimoto teaches the internal combustion engine according to claim 70, wherein the secondary exhaust port is a two-way port configured to selectively convey exhaust gas away from the combustion chamber, or to convey intake air into the combustion chamber [because selectively convey exhaust gas away from the combustion chamber and convey intake air into the combustion chamber are recited in the alternative, it is sufficient to reject one of the claimed alternatives; claim recitations with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it is understood that merely relabeling the port of the “secondary exhaust port” as a “two-way port” does not necessarily further define the structure of the port of the “secondary exhaust port,” as the port of the “secondary exhaust port” is merely a port, and the “secondary exhaust port” of Hashimoto, as discussed in detail above with respect to at least claim 70, necessarily has the structure of a port and is configured to selectively convey exhaust gas away from the combustion chamber]. 

Subject Matter Not Rejected Over the Prior Art
The internal combustion engines of claims 75 and 77-79 are not taught or rendered obvious by the prior art of record, and whether said claim(s) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims will be evaluated in the event that the claim(s) are rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747